Citation Nr: 0100641	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  95-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother




ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
April 1971.  He died on October [redacted], 1988.  The appellant 
is the veteran's son who was adopted by his mother's subsequent 
husband.  

This appeal arose from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  

The Board of Veterans' Appeals (Board) remanded for 
development and adjudicative action in March 1997.  As will 
be discussed in some detail below, the development requested 
was completed in part and the prior denial was continued in 
September 2000.  

The case has been returned to the Board for further appellate 
review.  

The appellant submitted some additional records directly to 
the Board in December 2000 along with a waiver of initial 
consideration by the RO.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A remand by the Board confers a due process right on the 
appellant to substantial compliance with the remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board concludes that there has been inadequate compliance 
with its prior remand directives.  Therefore the matter must 
be returned for further proceedings by the RO.  The RO did 
contact the appellant and ask him to submit additional 
records or a release.  The RO also made an attempt to obtain 
records in connection with an Agent Orange Administration 
claim and attempted to obtain police records pertaining to 
the death of the veteran.  

However, in several respects the RO cannot be reasonably said 
to have satisfactorily complied with the remand directives of 
the Board.  First, the remand stated that the RO was to 
contact the "authorities at the Oklahoma location of the 
veteran's death and obtain all pertinent documents including 
autopsy requests, coroner's inquest findings or related 
decisions and documents, etc."  This requires a broader 
ranging search for documents than a simple request of the 
police department, especially where the attempt to obtain the 
records from the police department was unsuccessful.  


Secondly the Board notes that the RO was to obtain complete 
treatment records since service with particular inclusion of 
all records for care from 1983 to the date of the veteran's 
death.  The appellant, of course, was required to sign 
appropriate releases for private records.  

However, records generated by VA are within the constructive 
(if not actual notice) of VA adjudicators.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore the RO should 
make an attempt to obtain VA treatment records regardless of 
a response from the appellant and no release of records from 
him is required in order to obtain such records.  

The RO was also to obtain the complete file upon which the 
Agent Orange Administration's decision was predicated.  A 
request was made for records by the RO and it appears that 
this request was forwarded to a Special Master for reply.  

It further appears that the RO was subsequently informed that 
the appellant's authorization was required for release of 
records.  A report of contact from June 1997 indicates that 
attempts to contact the appellant were unsuccessful.  In 
April 1998 the appellant contacted the RO and reported that 
he had moved.  He provided a new address and telephone 
number.  It does not appear that the RO subsequently 
contacted him to obtain authorization for release of Agent 
Orange Administration records.  

The Board should add that, pertinent to satisfying the duty 
to assist, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  



Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Finally, the prior Board remand required the RO to review the 
claim with consideration of all pertinent regulations 
regarding service connection for the cause of the veteran's 
death, presumption of soundness as it relates to suicide, 
contributory factors to the cause of death, alcohol and drug 
use, psychiatric disorders to include but not limited to 
PTSD, etc. and any change in regulations with regard to 
claims filed before and/or after October 31, 1990.  The Board 
cited specific regulations, cases and a VA General Counsel 
Precedent Opinion.  A review of the readjudication undertaken 
by the RO does not show substantial compliance with the 
directive of the Board that the RO consider pertinent laws, 
regulations, and cases.  

In summary, because the RO has not substantially complied 
with the directives of the Board in its March 13, 1997 
remand, another remand is required.  Stegall, 11 Vet. App. 
268. .  It is noted that the appellant's representative also 
requests a remand.  

Furthermore, the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, requires a remand for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(published at 57 Fed. Reg. 49,747 (1992)).  

When considering the duty to assist under the Veterans Claims 
Assistance Act of 2000, the RO should give careful 
consideration to the factual development requested by the 
appellant's representative, specifically the request for a 
medical opinion.  

Therefore, the Board is deferring adjudication of the issues 
on appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  




For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the appellant's response, the RO 
should secure all outstanding VA 
treatment reports.  

The RO was previously requested to obtain 
complete records for all of the veteran's 
care since service with particular 
inclusion of all records for care from 
1983 to the date of his death, both from 
VA and private sources as identified by 
the appellant or family members.  

3.  The RO should request records from the 
Agent Orange Administration/ United States 
District Court, Eastern District of New 
York/Agent Orange Veteran Payment Program.  
The RO should contact the appellant and 
obtain a release, if required, to obtain 
the complete file upon which the benefit 
decision was predicated and any records 
obtained should be added to the claims 
folder.  

4.  The RO must contact the authorities at 
the Oklahoma location of the veteran's 
death and obtain all pertinent documents 
including autopsy results, coroner's 
inquest findings or related decisions and 
documents etcetera.  The RO need not re-
contact the police department, which has 
responded that records from that period 
were not kept and that officers who may 
have worked on that case were no longer 
with the department.  However, the RO 
should endeavor to obtain from other 
sources if possible police or other 
reports bearing on a determination as to 
whether the veteran's death was accidental 
or a suicide.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  Stegall v. West, 11 Vet. App. 
268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  The RO should document 
its consideration of the provisions of 
all applicable laws, regulations, cases 
and other authority.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

